Title: To Thomas Jefferson from William C. C. Claiborne, 25 March 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New Orleans March 25th. 1805
                  
                  The late Indian Agency which has been confered on Doctor John Sibly has occasioned an investigation of his private character, and I discover that it has received many injurious reproaches. Mr. Bradford the Editor of the Orleans Gazette has addressed to me a Letter upon the Subject, which I deem it a duty to lay before you, more especially since in some of my former Letters to you, I spoke respectfully of Doctor Sibly, and I recollect to have mentioned him as a proper person to fill a seat in the Legislative Council. I have myself no knowledge of the Doctors private character, nor did I ever learn until lately any serious exceptions to it. He passed a few Weeks in the Mississippi Territory in the year 1802, and was occasionally at my House: I was pleased with him as an agreeable companion, and a Man of information; I have since received many interesting Letters from the Doctor which contained as I supposed much valuable information. The reputation of the Doctor in North Carolina can readily be acquired from some of the Gentlemen of that State. Of his general conduct here, I cannot give any Testimony; there are however other Citizens who speak of him equally as disrespectful as Mr. Bradford, and there are others again who represent him as a Man of integrity and profess a friendship for him.
                  I persuade myself that when you consider the motive which has induced me to address you this Letter, you will excuse the Liberty I have taken; I have always been careful in recommending persons for Office, and whenever I should be so unfortunate as to have named in my Letters to you, an unworthy character, you may be assured, it has arisen from my being myself deceived. I still hope Doctor Sibly is not unworthy of your Patronage—The characters of the best of Men have been misrepresented;—of the Doctors private reputation I have no personal knowledge, but as serious exceptions to it were Stated by Mr. B. I esteemed it a duty to enclose you his Letter.
                  The Council are yet in Session; among the good acts which they will draft, I hope there will be one for the support of Public Schools, and upon liberal principles. Many African Slaves are introduced into the Settlement of Baton Rouge, by the way of Pensacola and Mobile, and from Baton Rouge, they pass into Louisiana; these abuses are seen and regretted, but (under existing circumstances) cannot be prevented.
                  I pray you to accept the best wishes of Dear Sir Your faithful friend!
                  
                     William C. C. Claiborne 
                     
                  
               